Citation Nr: 0724365	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2006, at which time it was remanded to 
ensure due process.


FINDINGS OF FACT

1.  The veteran reported that he had completed high school; 
that his work experience included construction and "dock 
driver"; and that he had last worked on a full-time basis in 
2003.

2.  The veteran's PTSD has caused moderate occupational and 
social impairment due to irritability, anxiety, 
sleep impairment, and hypervigilance, but he does not have 
spatial disorientation; impaired judgment; obsessional 
rituals that interfere with routine activities; illogical or 
irrational speech; or poor hygiene.  

3.  The competent and probative medical evidence of record 
establishes that service-connected disabilities, when 
evaluated in association with the veteran's educational 
attainment and occupational experience, are not shown to 
preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a March 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The March 2005 letter 
informed the appellant of what evidence was required to 
substantiate his claim for a TDIU and the evidence necessary 
to substantiate a claim for an increased disability rating 
for his service-connected disability at issue.  The letter 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims.  

This letter failed to discuss the law pertaining to the 
assignment of an effective date in compliance with 
Dingess/Hartman.  The Board acknowledges that the RO failed 
to inform the veteran as to how an effective date would be 
assigned, but finds that this omission was not prejudicial 
because the preponderance of the evidence is against the 
claims for an increased disability rating and a TDIU.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to be awarded an increased 
disability evaluation or entitlement to a TDIU.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran received his VCAA notice in March 
2005, prior to the RO's adjudication of his claims and the 
issuance of the October 2005 rating decision.  As such, there 
was no defect with respect to the timing of the VCAA notice 
for these claims.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
a transcript of his testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims for an increased disability evaluation and a TDIU.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to an Increased Disability Evaluation 

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2006).  The veteran's PTSD is 
presently evaluated as 50 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, A 50 percent 
disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. Id.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

Analysis

The veteran is not entitled to a rating higher than 50 
percent for his PTSD.  The objective medical evidence of 
record does not show he has experienced severe social or 
occupational impairment, or that he has had obsessive 
rituals, incoherent speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
or suicidal or homicidal ideation.  There is also no 
objective clinical evidence of delusions, hallucinations, or 
panic attacks.  Further, there is no objective evidence he is 
unable to function independently in an appropriate and 
effective manner.  Whenever examined, he was well groomed, 
alert and oriented with coherent, goal-directed speech and an 
unimpaired thought process.  Moreover, although he reported 
impaired occupational functioning due to his PTSD symptoms, 
he admitted that he had been at his job for over 10 years.  
Likewise, despite evidence of anxiety and depression, he was 
cooperative, with unimpaired insight and judgment.  His 
affect was mood congruent, and without objective signs of 
irritation.   

Additionally, the veteran's Global Assessment of Functioning 
(GAF) scores, including as a result of the impact of his 
service-connected PTSD and associated depression, have been 
50, 52, and 60.  A GAF score of 41 to 50 is indicative of 
serious impairment in social, occupational, or school 
functioning.  GAF scores of 51 to 60 are indicative of 
moderate symptoms such as a flat affect or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (i.e., few friends, conflicts with peers).  
See the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See, too, 38 C.F.R. § 4.130.  
Most significantly, though, the August 2005 VA examiner 
determined that the veteran is mildly to moderately impaired 
due to his PTSD.  The Board acknowledges that a GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  But, the 
Board also points out that the VA examiner's clinical 
findings are nevertheless more probative in making this 
important determination, as these findings more accurately 
portray the relevant symptoms of the veteran's service-
connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no 
justification for increasing the ratings for the veteran's 
PTSD on the basis of his GAF scores; they are commensurate 
with his current rating.  See 38 C.F.R. § 4.7.

The Board also considered whether the veteran is entitled to 
a higher rating on an extra-schedular basis.  However, this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no probative indication the 
veteran's PTSD has caused marked interference with his 
employment at any point.  Although the veteran testified that 
his PTSD interfered with his job performance, the veteran has 
not submitted any objective evidence of poor job performance 
(e.g., formal reprimands, demotions, concessions by his 
employer, etc.).  The veteran also has not been hospitalized 
for treatment of his PTSD, so there are no grounds for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
50 percent for PTSD.   Accordingly, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to a TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2006).  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2006).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The veteran's service-connected disabilities are PTSD, rated 
50 percent disabling; tinnitus, rated 10 percent disabling; 
and left ear hearing loss, rated as noncompensable.  His 
combined disability rating is 60 percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board finds that the veteran's service-connected 
disabilities do not prevent him from engaging in 
substantially gainful employment.  

The Board concedes that the veteran has not worked since 
2003.  However, the Board observes that there is no evidence 
that the veteran has attempted to find employment since that 
time, and has not reported receipt of Social Security 
benefits due to a service-connected disability.  In this 
regard, the Board notes that the veteran, on his application 
for TDIU, reported that he has not attempted to find 
employment and has not sought any vocational training.  In 
addition, the veteran graduated from high school and worked 
in construction until he took an early retirement.  
Furthermore, the Board points out that the veteran remains 
fully capable of performing his activities of daily living.

Moreover, although the Board acknowledges that the veteran 
has received treatment for his PTSD, there is no evidence 
that he has required treatment for his other service-
connected disorders.  More significantly, the August 2005 VA 
examiner found that the veteran's PTSD caused mild to 
moderate social and occupational impairment, i.e., mild to 
low moderate work inefficiency and reduced reliability due to 
poor motivation, which would not likely impact vocational 
functioning.  Likewise, he has not been hospitalized due to 
his service-connected disorders.  Therefore, the Board finds 
that the evidence does not establish that the veteran's 
service-connected disorders, standing alone, are sufficiently 
severe as to preclude him from securing or following a 
substantially gainful occupation.  

In conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 50 percent for PTSD 
is denied.

The claim of entitlement to a TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


